DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
See previous Office action for quotations of 35 U.S.C. 102 and 103.
Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chiu et al. (TW 201448068; below, “Chiu” – previously cited 15 JUL 2022 IDS noted reference). MPEP § 2143(A)-(G).
RE 1, Chiu, in FIGS. 1A to 1J and related text, e.g., Abstract, paragraphs [0001] to [0025], claims, discloses a method for manufacturing a semiconductor structure, comprising:
providing an underlying semiconductor layer (113);

    PNG
    media_image1.png
    535
    665
    media_image1.png
    Greyscale
	depositing an insulation layer (150) over the underlying semiconductor layer (113);
forming a first through semiconductor via (130 - left side) extending continuously through the insulation layer (150);
forming a second through semiconductor via (130 - right side) extending continuously through the insulation layer (150);
etching a portion of the insulation layer (150) to expose a first upper end (131 - left side) of the first through semiconductor via (130 - left side) above the insulation layer (150) and a second upper end (131 - right side) of the second through semiconductor via (130 - right side) above the insulation layer (150); and
forming (FIG. 1F) an upper conductive connecting portion (160) laterally connected to a first upper lateral surface (adjacent 142 – left side) of the first upper end (131 - left side) and a second upper lateral surface (adjacent 142 – right side) of the second upper end (131 - right side) by a self-aligned deposition process (e.g., FIGS. 1F-1G), wherein the first upper end (131 - left side) of the first through semiconductor via (130 - left side) and the second upper end (131 - right side) of the second through semiconductor via (130 - right side) are electrically connected by the upper conductive connecting portion (160). Regarding the underlined portion, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, …. Ex parte Pfeiffer, I962 CD 408 (1961). Applicants are reminded that different steps or a different sequence of steps distinguishes one method from a similar method.
Thus, Chiu anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Chiu’s method cannot constitute each and every method step, it would have been obvious … to modify the method of Chiu because substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), See MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 3, Chiu discloses the method of claim 1, wherein both of the first through semiconductor via (130 - left side) and the second through semiconductor via (130 - right side) include copper material (e.g., [0016]).
RE 5, Chiu discloses the method of claim 3, wherein the upper conductive connecting portion (160) is formed of copper-germanium alloy (e.g., [0020]).
RE 6, Chiu discloses the method of claim 1, wherein the first through semiconductor via (130 - left side) is formed through (e.g., FIG. 1F) the underlying semiconductor layer (113), the second through semiconductor via (130 - right side) is formed through the underlying semiconductor layer (113), and the underlying semiconductor layer (113) includes a semiconductor substrate (e.g., [0016]).
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xue et al. (CN-103887231; below, “Xue” – previously cited 25 AUG 2021 IDS noted reference). MPEP § 2143(A)-(G).
RE 10, Xue, in FIGS. 1-8 and related text, e.g., Abstract, paragraphs [0001] to [0031], discloses a method for manufacturing a semiconductor structure, comprising:
providing (e.g., FIG. 1) an underlying semiconductor layer (1);
forming (e.g., FIG. 2) a first through semiconductor via (2, 3 - left side) extending continuously through the underlying semiconductor layer (1);
forming (e.g., FIG. 2) a second through semiconductor via (2, 3 - right side) extending continuously through the underlying semiconductor layer (1);
etching (e.g., FIGS. 1-3) a portion of the underlying semiconductor layer (1) from a bottom surface of the underlying semiconductor layer (1) to expose a first bottom end of the first through semiconductor via (2, 3 - left side) and a second bottom end of the second through semiconductor via (2, 3 - right side); and

    PNG
    media_image2.png
    907
    559
    media_image2.png
    Greyscale
	forming (e.g., FIGS. 6-7) a bottom conductive connecting portion (6) laterally connected to a first bottom lateral surface of the first bottom end and a second bottom lateral surface of the second bottom end by a self-aligned deposition process, wherein the bottom end of the first through semiconductor via (2, 3 - left side) and the second bottom end of the second through semiconductor via (2, 3 - right side) are electrically connected by the bottom conductive connecting portion (6). Regarding the underlined portion, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, …. Ex parte Pfeiffer, I962 CD 408 (1961). Applicants are reminded that different steps or a different sequence of steps distinguishes one method from a similar method.
Thus, Xue anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Xue’s method cannot constitute each and every method step, it would have been obvious … to modify the method of Xue because substituting known functional equivalents is not patentable …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), See MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results…. KSR, 550 U.S. 398 (2007).
Claim Rejections - 35 USC § 103
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu as evidenced in or in view of Joshi et al. (US 5877084; below, “Joshi” – previously cited). MPEP § 2143(A)-(G).
RE 2, Chiu discloses the claimed invention except for the method of claim 1, wherein the upper conductive connecting portion (160) is formed by a plating process.
Joshi, in FIGS. 1(a) to 8 and related text, e.g., Abstract, columns 1-14, teaches using a plating process (e.g., col. 2, lns. 4-7; col. 5, lns. 60-65; col. 6, lns. 26-33).
It would have been obvious … to use a plating process in Chiu because Joshi shows plating to be a functionally equivalent alternate expedient. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 4, Chiu discloses the claimed invention except for the method of claim 3, wherein the upper conductive connecting portion (160) is deposited by exposing the first upper end (131 - left side) of the first through semiconductor via (130 - left side) and the second upper end (131 - right side) of the second through semiconductor via (130 - right side) to GeH4 gas or Ge2H6 gas.
Joshi, in FIGS. 1(a) to 8 and related text, e.g., Abstract, columns 1-14, teaches using GeH4 gas or Ge2H6 gas to form conductive structures (Abstract, claim 2).
It would have been obvious … to use GeH4 gas in Chiu as taught by Joshi so as to use a readily available and industrially approved material, since it has been held that substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xue as evidenced in or in view of Joshi. MPEP § 2143(A)-(G).
RE 11, Xue discloses the claimed invention except for the method of claim 10, wherein the bottom conductive connecting portion (6) is formed by a plating process.
Joshi, in FIGS. 1(a) to 8 and related text, e.g., Abstract, columns 1-14, teaches using a plating process (e.g., col. 2, lns. 4-7; col. 5, lns. 60-65; col. 6, lns. 26-33).
It would have been obvious … to use a plating process in Xue because Joshi shows plating to be a functionally equivalent alternate expedient. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 12, Xue discloses the claimed invention except for the method of claim 10, wherein the bottom conductive connecting portion (6) is deposited by exposing the first bottom end of the first through semiconductor via and the second bottom end of the second through semiconductor via to GeH4 gas or Ge2H6 gas.
Joshi, in FIGS. 1(a) to 8 and related text, e.g., Abstract, columns 1-14, teaches using GeH4 gas or Ge2H6 gas to form conductive structures (Abstract, claim 2).
It would have been obvious … to use GeH4 gas in Chiu as taught by Joshi so as to use a readily available and industrially approved material, since it has been held that substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu as evidenced in or in view of Xue. MPEP § 2143(A)-(G).
RE 7, Chiu discloses the claimed invention except for the method of claim 6, further comprising: etching a portion of the underlying semiconductor layer from a bottom surface of the underlying semiconductor layer to expose a first bottom end of the first through semiconductor via opposite to the first upper end (131 - left side) and a second bottom end of the second through semiconductor via opposite to the second upper end (131 - right side); and forming a bottom conductive connecting portion laterally connected to a first bottom lateral surface of the first bottom end and a second bottom lateral surface of the second bottom end by a self-aligned deposition process.
Xue, in FIGS. 1-8 and related text, e.g., Abstract, paragraphs [0001] to [0031], teaches etching (e.g., FIGS. 1-3) a portion of an underlying semiconductor layer (1) from a bottom surface of the underlying semiconductor layer to expose (e.g., FIG. 3) a first bottom end of a first through semiconductor via (2, 3 – left side) opposite to the first upper end and a second bottom end of the second through semiconductor via (2, 3 – right side) opposite to the second upper end; and forming (e.g., FIGS. 6-7) a bottom conductive connecting portion (6) laterally connected to a first bottom lateral surface of the first bottom end and a second bottom lateral surface of the second bottom end by a self-aligned deposition process (e.g., FIG. 8).
It would have been obvious … to modify Chiu’s method as taught by Xue’s self-alignment technology so as to prevent metal from contamination the underlying semiconductor layer (Xue Abstract). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu as evidenced in or in view of Xue as further evidenced in or in further view of Joshi. MPEP § 2143(A)-(G).
RE 8, modified Chiu discloses the claimed invention except for the method of claim 7, wherein the bottom conductive connecting portion is formed by a plating process.
Joshi, in FIGS. 1(a) to 8 and related text, e.g., Abstract, columns 1-14, teaches using a plating process (e.g., col. 2, lns. 4-7; col. 5, lns. 60-65; col. 6, lns. 26-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a plating process in modified Chiu because Joshi shows plating to be a functionally equivalent alternate expedient. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 9, modified Chiu discloses the method of claim 7, wherein the bottom conductive connecting portion (6) includes copper material (Xue’s [0028]). Modified Chiu discloses the claimed invention except for the bottom conductive connecting portion is deposited by exposing the first bottom end of the first through semiconductor via (130 - left side) and the second bottom end of the second through semiconductor via (130 - right side) to GeH4 gas or Ge2H6 gas.
Joshi, in FIGS. 1(a) to 8 and related text, e.g., Abstract, columns 1-14, teaches using GeH4 gas to form conductive structures (e.g., col. 2, lns. 4-7; col. 5, lns. 60-65; col. 6, lns. 26-33).
It would have been obvious … to use GeH4 gas in modified Chiu as taught by Joshi so as to use a readily available and industrially approved material, since it has been held that substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claims 1-12 are rejected.
Remarks
The 25 OCT 2022 amendments to claims 1 and 10 have been noted and entered.
The 25 OCT 2022 addition of new claims 11 and 12 has been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicant’s 25 OCT 2022 rebuttal arguments (REM pages 5-10) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Regarding claims 1-9, applicant asserts that: 1. barrier layer 161 and electroplating seed layer 162 do not provide electrical connections between the two through-silicon vias 130; and 2. barrier layer 161 should not be interpreted as a conductive connection portion. REM pages 5-8.
Applicant’s assertion 1 is not persuasive because it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, I962 CD 408 (1961). Applicants are reminded that different steps or a different sequence of steps distinguishes one method from a similar method. Concerning assertion 2, Chiu’s bumps 170 are electrically connected to first and second through semiconductor vias 130. See Chiu’s FIG. 1J in which bumps 170 interface with electroplating seed layer 162 and barrier layer 161. Accordingly, barrier layer 161 does not cancel the electrical connection between the first and second upper ends. See Chiu’s FIG. 1F.
Regarding claim 10, applicant asserts: 3. Xue’s adhesion layer and seed layer 6 do not provide electrical connections between the two microbumps 7. REM pages 8-10.
Applicant’s assertion 3 is not persuasive because it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, …. Ex parte Pfeiffer, I962 CD 408 (1961). Furthermore, assertion 3 is not persuasive because Xue’s 6 electrically connects the bottom conductive connecting portions. See Xue’s FIG. 7.
In view of these remarks, applicant’s arguments vis-à-vis patentability are not persuasive. Accordingly, claims 1-12 are rejected.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815